DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
2.	This communication is considered fully responsive to the response filed on the 21st of January, 2022. 
(a).	The rejection(s) of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of Patent No.: US 10,813,035 B2 to Albasheir et al. is withdrawn because the terminal disclaimer filed on the 20th of January, 2021 is approved.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claims 1 and 8 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘establishing, between a User Equipment (UE) and a Data Network (DN), a communication session associated with a first path comprising a first User Plane Function (UPF); transmitting, to a second UPF, a migration request instructing the second UPF to transmit at least one indication of a revised route to at least one of a Radio Access Network (RAN) connected between the UE and the second UPF or the DN; and migrating the communication session to a second path between the UE and the DN, the second path comprising the second UPF’ in communication with other limitation(s).
	Independent Claim 15 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘receiving, from a Session Management Function (SMF), a migration request associated with a communication session between a User Equipment (UE) and a Data Network (DN), the communication session associated with a first User Plane Function (UPF); in response to receiving the migration request, transmitting at least one indication of a revised route to at least one of a Radio Access Network (RAN) connected between the UE and a second UPF or the DN; and receiving, in a path comprising the second UPF, data from the at least one of the RAN or the DN’ in communication with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463